               Case 2:21-cv-00365-JCC Document 18 Filed 09/10/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    AMERICAN HALLMARK INSURANCE                           CASE NO. C21-0365-JCC
      COMPANY OF TEXAS,
10
                                                            MINUTE ORDER
11                            Plaintiff,
              v.
12
      JIREH ASPHALT AND CONCRETE INC,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            Plaintiff filed this action in March 2021 seeking a declaratory judgment that it has no
18
     duty under an insurance policy to defend or indemnify Defendant in connection with an
19
     underlying state court lawsuit. (See generally Dkt. No. 1.)
20
            Defendant has not answered the complaint. Plaintiff has moved for summary judgment.
21
     (Dkt. No. 13.) Defendant’s response to that motion says that “Defendant does not contest any
22
     factual or legal issue raised in Plaintiff’s Motion for Summary Judgment[,] and Defendant
23
     recognizes that the Court may deem this filing to constitute consent by Defendant that [Plaintiff]
24
     is entitled to the granting of said motion.” (Dkt. No. 15 at 1.)
25
            Article III, section 2 of the Constitution limits federal courts to deciding cases that
26


     MINUTE ORDER
     C21-0365-JCC
     PAGE - 1
                   Case 2:21-cv-00365-JCC Document 18 Filed 09/10/21 Page 2 of 2




 1   “embody a genuine, live dispute between adverse parties” and thus bars courts from issuing

 2   advisory opinions. See Carney v. Adams, 141 S. Ct. 493, 498 (2020). “If there is no longer a live

 3   dispute between the parties . . . a case is moot.” Chew v. Gates, 27 F.3d 1432, 1437 (9th Cir.

 4   1994).

 5            Defendant’s concession that it does not contest any factual or legal issue raised in

 6   Plaintiff’s summary judgment motion suggests the absence of a live dispute. If that is the case,

 7   ruling on Plaintiff’s summary judgment motion might constitute an impermissible advisory

 8   opinion.
 9            It is thus ORDERED as follows:

10            1.       Plaintiff’s motion for summary judgment is RENOTED for September 24, 2021.

11            2.       Within 14 days of the date of this Order, the parties will show cause why this case

12   should not be dismissed as moot.

13            DATED this 10th day of September 2021.
                                                              Ravi Subramanian
14                                                            Clerk of Court
15
                                                              s/Sandra Rawski
16                                                            Deputy Clerk

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0365-JCC
     PAGE - 2
